G @

 

 

 

 

 

 

 

 

 

FILED RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
UNITED STATES DISTRICT COURT AUG 20 2019
DISTRICT OF NEVADA
-o0o- CLERK US DISTRICT COURT
DISTRICT OF NEVADA
peur? |
UNITED STATES OF AMERICA, )
)
Plaintiff, ) Case No.: 7538305/N4
)
VS. ) ORDER RESCHEDULING TRIAL
)
WAYNE THOMAS, )
) 2:20-mj-00113-EJY
Defendant. )

 

On August 20, 2019, parties filed a Stipulation to Continue Trial (first request).

IT IS HEREBY ORDERED that the Bench Trial currently set for Wednesday, September
3, 2019, is rescheduled to Wednesday, October 16, 2019 at 9:00 a.m. in LV Courtroom 3D
before U.S. Magistrate Judge Elayna J. Youchah.

DATED this 20" day of August 2019.

A
ELAYNAY. you CHA
United States Magistrate Judge

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

i
—— ey RCE
NICHOLAS A. TRUTANICH COUNSEL/PARTIES OF RECORD
United States Attorney
District of Nevada
Nevada Bar No. 13644 AUG 20 2019

RACHEL L. KENT
Special Assistant United States Attorney

 

 

 

 

 

 

 

501 Las Vegas Blyd. South, Suite 1100 CLERK US DISTRICT COURT

Las Vegas, Nevada 89101 DISTRICT OF NEVADA

Tel. (702) 388-6336 BY: DEPUTY
Fax. (702) 388-6418

Rachel. Kent@usdoj.gov

Representing the United States of America

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,

Plaintiff, Case No. 7538305/N4
v. STIPULATION TO CONTINUE TRIAL
(First Request)
WAYNE THOMAS,

:20-mj-113-EJY
Defendant. 2:20-mj-113

 

 

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Rachel L. Kent, Special Assistant United States
Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
Defender, and Katherine Tanaka, Assistant Federal Public Defender, counsel for
Defendant, that the trial currently scheduled on August 21, 2019, be vacated and continued
to a date and time convenient to the Court, but no sooner than thirty (30) days.

This Stipulation is entered into for the following reasons:

1. The parties are researching the viability of entering into a plea agreement. Said plea
agreement would obviate the need for a trial in this matter. Counsel for the

Defendant will need additional time to discuss the Defendant’s options with him.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

2. Defendant is not incarcerated and does not object to a continuance.

3. Denial of this request for a continuance of trial could would potentially prejudice
both the Defendant and the Government and unnecessarily expend Court resources.

4, Additionally, denial of this request for continuance could result in a miscarriage of
justice.

This is the first request for continuance filed herein.

DATED this 19th day of August, 2019.

NICHOLAS A. TRUTANICH RENE L. VALLADARES
United States Attorney Federal Public Defender

By By /s/ Katherine Tanaka
RACHEL L. KENT Katherine Tanaka

Special Assistant United States Attorney Assistant Federal Public Defender

 
